Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141418(79)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MELISSA MEREDITH, as Personal                                                                            Brian K. Zahra,
                                                                                                                      Justices
  Representative of the Estate of JAMES
  TODD MEREDITH, Deceased,
               Plaintiff-Appellant,
  v                                                                 SC: 141418
                                                                    COA: 288507
                                                                    Wayne CC: 07-729397-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD SOUTHSHORE MEDICAL
  CENTER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 2,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY, J., would grant reconsideration and, on reconsideration, would
  grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
         d0418                                                                 Clerk